Citation Nr: 0408536	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  98-07 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, to include as a result of 
exposure to herbicides.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel



INTRODUCTION

The veteran had active service from September 1959 to October 
1962 and from January 1964 to November 1989, to include 
service in Vietnam.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions of the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

During the initial review of this case, the Board noted that 
the appellant had not been provided the statutorily required 
notice of the provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West 2002), 
and VA's obligations thereunder.  In an effort to cure this 
defect, the Board, attempted to cure the defect via a VCAA 
notice letter issued in March 2003.  The letter was issued 
pursuant to regulations then in effect.  See, e.g., 38 C.F.R. 
§ 19.9 (2002).  That authority was significantly restricted 
by the Court of Appeals for the Federal Circuit in Disabled 
American Veterans, et al. v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) (DAV), which noted problems 
with the Board sending letters of notice.  In compliance with 
DAV, in June 2003, the Board remanded the case to the RO for 
issuance of VCAA notice to the veteran and additional 
development.  The RO completed the additional development and 
returned the case to the Board for further appellate review.  
The veteran's representative submitted additional comments on 
his behalf in March 2004.


FINDINGS OF FACT

1.  The veteran's current service-connected disabilities 
include service connection for shrapnel fragment wound (SFW), 
right axilla, with associated numbness of arm, hand and 
fingers.

2.  The service medical records (SMRs) reflect no entries for 
complaints, findings, or treatment for, peripheral 
neuropathy.

3.  The VA Agent Orange protocol noted no peripheral 
neuropathy related pathology.  There were recorded complaints 
of hand numbness without clinical findings set forth.

4.  The veteran was diagnosed with bilateral carpel tunnel 
syndrome more than one year after his discharge from active 
service.  The veteran also experienced a cerebral vascular 
accident (stroke) in March 1998.

5.  The medical evidence of record does not show the veteran 
to manifest any peripheral neuropathy which may be connected 
with the veteran's military service or deemed to be related 
to exposure to herbicides.


CONCLUSION OF LAW

Peripheral neuropathy was not incurred in active service, and 
neither may it be presumed to have occurred in active 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VCAA became effective well after the veteran filed his 
claim.  The VCAA redefines the obligations of VA with respect 
to the duty to assist and includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  Regulations at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2003), implement 
the VCAA.  The Secretary of Veterans Affairs has determined 
that the VCAA is applicable to all claims filed before the 
date of enactment and not yet final as of that date.  66 Fed. 
Reg. 45,629 (2001); Opinion of The General Counsel 
(VAOPGCPREC) 7-2003 (November 19, 2003).

The United States Court of Appeals for Veterans Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the application of Pelegrini, 
the Board finds that any defect with respect to the VCAA 
notice requirement in this case was harmless error for the 
reasons specified below.

The Board issued the veteran a VCAA letter in March 2003, 
which informed him of VA's duty to assist him with the 
development of additional evidence and how VA would meet that 
duty.  Pursuant to the June 2003 remand, the RO issued the 
veteran a VCAA notice letter dated in August 2003 (letter).  
The letter informed the veteran of the provisions of the 
VCAA, to include VA's duty to assist him with the development 
of his claim and the specific ways VA would assist him, what 
the evidence needed to show to support a claim for an 
increased rating, and the type evidence which would do so.  
The letter also listed the evidence already developed and 
associated with the claim file.  As to who would obtain what 
part of any other evidence desired, the letter informed the 
veteran that VA would obtain any other VA treatment records 
not already of record and private records which the veteran 
identified on the provided VA Forms 21-4142, provided the 
veteran complete, sign, and return the forms as instructed.  
The veteran did not respond to the letter.

Further, the veteran has had numerous opportunities for, and 
assistance with, further developing his claim since the 
initial adjudication of his claim by the RO.  As a result, 
the Board finds that the letter meets the notice requirements 
of the VCAA.  38 U.S.C.A. § 5103(a) (West 2002); Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. § 
5103(c)); 38 C.F.R. § 3.159(b)(1) (2003); VAOPGCPREC 1-2004 
(February 24, 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Further, as explained above, the Board finds 
harmless, the fact that the letter was issued after the RO's 
initial adjudication of the veteran's claim.

As concerns the duty to assist, the RO obtained the veteran's 
treatment records and arrange for appropriate medical 
examinations, to include an Agent Orange examination.  All 
records obtained or generated have been associated with the 
claim file.  The Board finds VA has complied with the duty to 
assist the veteran.  38 C.F.R. § 3.159(c) (2003).

Factual background.

The veteran was wounded during his service in Vietnam.  A 
December 1992 rating decision granted service connection for 
a SFW, right axilla, with associated numbness of arm, hand 
and fingers.  The veteran filed his current claim in 
September 1996.  A February 1997 rating decision denied the 
claim.

An entry in the SMRs dated in October 1965 reflects the 
veteran's treatment for the SFW.  The entry notes hypesthesia 
in the posterior lateral aspect of arm, otherwise sensation 
normal as in motor and circulatory system.

The July 1989 Report of Medical Examination at retirement 
rated the veteran's neurologic area as normal.

The June 1992 VA neurological examination report reflects the 
examination revealed no localizing or lateralizing signs.  
Cranial nerves were intact and speech was clear and distinct.  
The examiner rendered a diagnosis of history of numbness in 
hands, fingers, and arms, with no associated objective 
neurologic findings noted or documented.

The August 1993 VA Agent Orange examination noted the 
veteran's reported history of episodic numbness in fingers.  
Physical examination revealed equal sensation, negative 
straight leg raising, and negative Romberg.  Laboratory tests 
revealed no abnormal findings.  The examiner entered an 
impression of healthy, slim, trim, clean, well groomed 52-
year-old white male who appears younger than stated age.

A November 1996 EMG was interpreted as showing bilateral 
carpal tunnel syndrome.  A November 1996 VA nerve examination 
report reflects that the examiner entered diagnoses of 
bilateral carpal tunnel syndrome and bilateral ulnar nerve 
entrapment.  The examiner did not note any connection of the 
carpal tunnel syndrome with the veteran's military service.

The veteran experienced a stroke in 1998.  The RO requested a 
VA physician to review the hospital report of the stroke, and 
the claim file, in connection with the veteran's claim for 
service connection for peripheral neuropathy.  In a December 
2000 neurological examination report, the reviewer observed 
that the only peripheral neuropathic component mentioned in 
the veteran's medical records is possible carpal tunnel 
syndrome.  The reviewer opined it would be difficult to state 
that carpal tunnel syndrome is related to the veteran's 
military service.  Further, the reviewer observed that there 
is no evidence of generalized peripheral neuropathy noted in 
the veteran's military records.

Analysis.

Service connection may be established for disability 
resulting from injury or disease incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002).  Present disability 
resulting from disease or injury in service is required to 
establish entitlement to service connection.  Degmetich v. 
Brown, 104 F. 3d 1328 (Fed. Cir. 1997).  To establish service 
connection for a disability, there must be competent evidence 
of a current disability (medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2003); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1112(a)(1) (West 2002); 38 C.F.R. § 3.303(d) 
(2003).  Further, certain chronic diseases may be presumed to 
be service connected if they manifest to a degree of 10 
percent or more within one year of discharge from service.

When making a determination of service connection, VA must 
administer its regulations under a broad and liberal 
interpretation consistent with the facts in each case.  
38 C.F.R. § 3.303(a) (2002).

The veteran claims service connection for peripheral 
neuropathy based on his presumed exposure to herbicides 
during his service in Vietnam.  Applicable criteria provide 
that a veteran who, during active military, naval, or air 
service, served in Vietnam during the Vietnam era, shall be 
presumed to have been exposed during such service to a 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  The last date on which such a veteran 
shall be presumed to have been exposed to a herbicide agent 
shall be the last date on which he or she served in Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. 
§ 3.307(a)(6)(iii) and the "Veterans Education and Benefits 
Expansion Act of 2001," Pub L. No. 107-103, 115 Stat. 976 
(2001).

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2003), are 
met, even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 (2003); 38 C.F.R. § 3.307(d) 
(2003) are also satisfied: chloracne or other acneform 
diseases consistent with chloracne, Type II diabetes 
mellitus, Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy (defined 
as transient peripheral neuropathy that appears within weeks 
or months of exposure to an herbicide agent and resolves 
within two years of the date of onset), porphyria cutanea 
tarda, prostate cancer, respiratory cancers (cancer of the 
lung, bronchus, larynx, or trachea), and soft-tissue sarcomas 
(other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, 
or mesothelioma), and chronic lymphonic leukemia.  38 C.F.R. 
§ 3.309(e) (2003) (emphasis added); 68 Fed. Reg. 27630-27641 
(May 20, 2003).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57, 586-57, 589 (1996); Notice, 64 Fed. Reg. 59, 
232- 243 (Nov. 2, 1999).

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom, Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998); See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method by which an applicant may 
show causation, and thereby establish service connection.

A claim for service connection must be based on a diagnosed 
current disorder.  The medical evidence does not show the 
veteran to be diagnosed with peripheral neuropathy.  
Therefore, there is no basis on which to apply a connection 
with his presumed exposure to herbicides during his service 
in Vietnam.  Caluza v. Brown, 7 Vet. App. at 506.  Further, 
his carpal tunnel syndrome is not among the diseases listed 
by the Secretary as subject to presumptive service 
connection.  38 C.F.R. § 3.309 (2003).

In terms of whether the veteran is entitled to service 
connection on a direct basis of causation, as set forth 
above, there is no evidence in his SMRs that any type 
neurologic disorder, to include carpal tunnel syndrome is 
connected with his military service.  It was not diagnosed 
until seven years after his retirement from military service.  
38 C.F.R. § 3.303 (2003).

Although the veteran is entitled to the benefit of the doubt 
when the evidence is in approximate balance, for and against 
the claim, the benefit-of-the-doubt doctrine is inapplicable 
where, as here, the evidence preponderates against the claim 
of entitlement to service connection for peripheral 
neuropathy due to in-service exposure to herbicides (Agent 
Orange) or on a direct basis.  38 C.F.R. § 3.102 (2003); See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for peripheral neuropathy, 
to include as a result of exposure to herbicides, is denied.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



